Mr. Whitaker of the Complainants Council, moved That the Order of Court of Yesterday date might be read and read accordingly, he then informed the Court that the Witnesses were ready to give in their Depositions in behalf of the Complainant; and Mr. Allein Council for the Defendant being then present, and agreeing to the same the Evidences came Seperately, into Court; and having the Oath Tendered to Each and every of them; they gave their Several Depositions to this Honourable Court (Viva Voce).
Upon weighing and Considering of the Evidences given in the said Cause, It is the Opinion of this Court that it is Equitable that the Complainant be Allowed Forty Shillings per Week and it is therefore Ordered that the former Order be dismissed, and that the Complainant be Allowed for the future Forty Shillings per Week till further Order from this Court.
Intr.
J. Skene Register